Citation Nr: 1755572	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  11-17 102		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to the service-connected disability (TDIU) from December 5, 2008 to May 31, 2011.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, had active service from August 1966 to September 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO in Montgomery, Alabama, which granted service connection for PTSD and assigned a 30 percent initial disability rating.  This matter also comes on appeal from subsequent January 2010 rating decisions of the RO in Nashville, Tennessee, that denied a TDIU.

The Veteran testified in Washington, DC, at an April 2014 Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  Since the hearing, in a letter received by VA in April 2015, the Veteran revoked the American Legion's power of attorney and is proceeding unrepresented.

This case was previously before the Board in December 2015, where the Board denied a rating in excess of 30 percent for PTSD, determined that the issue of a TDIU for the period prior to May 31, 2011 was not before the Board, and remanded the issues of new and material evidence to reopen service connection for schizophrenia and a TDIU for the period from May 31, 2011.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the Board's decision to the extent that it denied a rating in excess of 30 percent for PTSD and determined that a TDIU for the period prior to May 31, 2011 was not before the Board.  In a February 2017 Memorandum Decision, the Court partially vacated the Board's decision.  In compliance with the Court's Orders, additional development is required in order to assist in development.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

The February 2017 Memorandum Decision specifically noted that the remainder of the December 2015 Board decision was not contemplated by the Memorandum Decision and should remain undisturbed.  Because the ordered development for the remanded issues (reopening service connection for schizophrenia and a TDIU for the period from May 31, 2011) is in progress, but has not yet been completed, those issues remain in remand status, and will not be addressed in this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Higher Initial Rating for PTSD

Outstanding Treatment Records 

The Veteran contends that a rating in excess of 30 percent is warranted for the service-connected PTSD.  A January 2010 statement reflects that the Veteran wrote that PTSD manifested as the inability to differentiate dreams from reality, which leads to irrational behavior.  

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the appeal.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As noted by the Court in the March 2017 Memorandum Decision, Social Security Administration (SSA) records are relevant to the appeal for a higher initial rating in excess of 30 percent PTSD.  SSA records have been associated with the record.  

A September 2015 VA pharmacy outpatient note reflects that the Veteran requested a 10-day supply of medication used to treat sleep impairment related to the service-connected PTSD.  The September 2015 VA pharmacy outpatient note reflects that a 10-day supply of medication was administered, and that the Veteran was referred to his VA psychiatrist for follow-up treatment.  Subsequent VA treatment records have not been associated with the record.  As it appears that there may be other relevant outstanding VA treatment records, remand of the PTSD rating issue on appeal is necessary to obtain these outstanding VA treatment records.  

TDIU prior to May 31, 2011

The Veteran seeks a TDIU based on the service-connected PTSD, currently rated as 
30 percent disabling.  A January 2010 statement reflects that the Veteran wrote that unemployability was due to the service-connected PTSD.  An October 2009 VA examination report reflects that the Veteran reported being unemployed since 1984 due to the service-connected PTSD. 

Procedurally, in November 2009, the Veteran filed a claim for a TDIU.  In two January 2010 rating decisions, the RO denied a TDIU.  As noted by the Court in the March 2017 Memorandum Decision, rating decisions dated January 12, 2010 and January 29, 2010 each denied TDIU; however, neither rating decision considered a January 19, 2010 statement asserting unemployability due solely to the service-connected PTSD.  The January 19, 2010 statement represents new and material evidence received by VA within one year of the January 2010 rating decisions; therefore the Veteran is entitled to readjudication of the issue pursuant to 38 C.F.R. § 3.156(b) (2017).

The issue of a TDIU for the period from May 31, 2011 was previously remanded by the Board in December 2015 for initial adjudication, and the development is in progress, but has not yet been completed.  Because the appellate period for the issue of a TDIU now extends back to December 5, 2008 (date of claim for service connection for PTSD), and to avoid unnecessary confusion, the Board will remand the TDIU appeal in its entirety for the period from December 5, 2008 to the AOJ for initial adjudication.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The AOJ should adjudicate all aspects of the TDIU issue from December 5, 2008 and complete any remand instructions from the December 2015 decision before recertifying the TDIU issue in its entirety to the Board (the entire issue is now a TDIU from December 5, 2008).  


Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA treatment (medical) records pertaining to the treatment of PTSD that are not already of record.

2.  Readjudicate the initial rating for PTSD issue and adjudicate the issue of a TDIU from December 5, 2008 in light of all the evidence of record.  If the benefits sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B,
7112 (2012).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




